Citation Nr: 1018042	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-36 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
fibroadenoma, left breast, and if so, whether the claim can 
be granted.  

2.  Entitlement to a compensable rating for fibroadenoma, 
right breast.  

(The issue of entitlement to nonservice-connected disability 
pension benefits will be the subject of a separate Board 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2009 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas, which in pertinent part, found that new and material 
evidence had not been received to reopen a claim for 
entitlement to service connection for fibroadenoma, left 
breast, and denied entitlement to a compensable rating for 
fibroadenoma, right breast.  

Where the claim in question has been finally adjudicated at 
the RO level and not appealed, the statutes make clear that 
the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Thus, despite the various characterizations of the 
issue throughout the appeal, the Board must make an 
independent determination as to whether new and material 
evidence has been presented to reopen the claim of 
entitlement to service connection for fibroadenoma, left 
breast.

The Veteran provided testimony before the undersigned in 
February 2010 at the RO.  A transcript is of record.  

The issues of entitlement to service connection for 
fibroadenoma, left breast, and entitlement to a compensable 
rating for fibroadenoma, right breast, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

(The issues of entitlement to nonservice-connected disability 
pension benefits will be the subject of a separate decision 
of the Board).


FINDING OF FACT

Service connection for fibroadenoma, left breast, was denied 
in an unappealed February 1972 rating decision (notice of 
which the Veteran in March 1972); evidence received since 
that rating decision is not cumulative or redundant or raises 
a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The February 1972 rating decision denying service connection 
for fibroadenoma, left breast, became final; new and material 
evidence has been received to reopen the claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 3.104(a), 
20.302, 20.1103 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision in this appeal, further assistance is unnecessary to 
aid the Veteran in substantiating his claim.

Claim to Reopen

A claim which has been finally denied in an unappealed rating 
decision or in a Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(2009).  An exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

The Veteran was originally denied entitlement to service 
connection for fibroadenoma in a February 1972 unappealed 
rating decision.  The evidence of record at that time 
included the Veteran's service medical records, which showed 
that the Veteran was diagnosed with fibroadenoma of the 
breasts bilaterally and was recommended for surgery.  A 
December 1971 separation examination noted fibroadenoma in 
the right breast only.  The RO determined that the evidence 
did not establish the current existence of fibroadenoma in 
the left breast and denied entitlement to service connection.  

The subsequently received evidence includes post-service 
private treatment records, which include a December 2003 
mammography screening report that indicated the presence of 
fibronodular pattern and scattered benign calcifications 
present bilaterally, a February 1998 VA examination that 
noted scars from bilateral breast surgery, an August 2008 VA 
gynecological examination indicating diffuse nodularity and 
tenderness of the breasts bilaterally, and statements from 
the Veteran, including February 2010 Board hearing testimony, 
noting ongoing and increased tenderness and pain of the 
breasts.  This evidence pertains to the issue of current 
disability and chronicity as it shows current and continuous 
treatment for the claimed fibroadenoma, left breast.  As 
such, it is clearly new and material and reopening of the 
claim is in order.


ORDER

New and material evidence has been received; the claim for 
entitlement to service connection for fibroadenoma, left 
breast, is reopened.  


REMAND

During the February 2010 hearing, the Veteran reported an 
increase in bilateral breast pain since the last VA 
examination for scars in February 1998 and the last VA 
gynecological examination in August 2008.  A Veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95  (1995).  In 
addition, a Veteran is competent to provide an opinion that 
his disability has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  Therefore, a new VA examination is required 
in order to determine the current severity of her 
fibroadenoma symptoms.  

Moreover, it is unclear the etiology of the Veteran's current 
bilateral breast symptomatology and whether it is related to 
the in-service fibroadenoma and subsequent surgery.  
Therefore, an opinion is required to determine the Veteran's 
current bilateral breast condition and to determine the 
etiology of her current symptoms.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination 
to obtain the following opinions: 

a). Evaluate the current severity of 
service-connected fibroadenoma, right 
breast, including all residuals of and 
scars from the in-service surgery for 
fibroadenoma excision.  

b). Provide an opinion as to whether 
there is at least a 50 percent 
probability or greater (at least as 
likely as not) that any currently 
diagnosed left breast condition was 
incurred in or had its onset in active 
service; is otherwise the result of 
disease or injury in service; or 
underwent an increase in underlying 
disability in service.  The examiner 
should specifically comment on whether 
the Veteran's current breast left 
condition and reported symptomatology is 
related to the fibroadenoma and the 
subsequent surgery for excision noted in 
service.

The VA examiner should review the claims 
folder and note such review in the 
examination report or in an addendum.

The rationale for all opinions should be 
provided.  The examiner is advised that 
the Veteran is competent to report her 
history and symptoms and that her reports 
must be considered in formulating the 
requested opinion.

2.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


